Title: To George Washington from Charles Thomson, 7 February 1784
From: Thomson, Charles
To: Washington, George



Dear Sir,
Annapolis [Md.] 7 Feby 1784

The bearer being just setting out for your seat I have detained him, till I could inform you that I have received the letter which you honored me with by Col. Humphreys. The letter enclosed therein for the chev. de Heintz I put under cover to Monsr Rothenbourg banquier a Danzic and sent the same to Mr R. Morris with a request to take the charge of forwarding it by a safe conveyance either with his dispatches to our Minister at the court of Versailles or the Hague or directly to the port of Dantzick.
With respect to your commission I have to inform you that previous to the rect of your letter it had been in agitation among the members to have an order passed for returning it to you in a gold box A motion has accordingly been made to that effect wch was received with general approbation & referred to a comee to be drawn up in proper terms. The comee have not yet reported. But I have not the least doubt of its being returned to you in a way that will be satisfactory and I heartily wish that this sacred deposit may be preserved by your children & children’s children to the lastest posterity and may prove an incentive to them to emulate the virtues of their worthy and great progenitor.I thank you for your kind invitation & assure you nothing would give me greater Satisfaction than to be able to accept it. Mrs T. has not the least doubt of Mrs W.’s goodness in joining you in your kindness. & would be equally pleased in accompanying me to your seat. I hope in my next to be able to inform you not only of the return of the Commission but of measures taken to secure the papers in your possession.

We are here almost buried in snow. I have not time to say much of public affairs as Capt. Le Brun waits we have had 9 states only for 3 days since we came here. Please to make my most respectful compliments to Mrs Washington. I am with the most sincere regard Dear Sr Your affectionate & most obt humble Ser.

Chas Thomson

